UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                   :
RAYMOND CURTIS EVANS,                              :
                                                   :
       Petitioner,                                 :
                                                   :
       v.                                          :           Civil Action No. 09-2123 (RWR)
                                                   :
J.M. WILNER, Warden, et al.                        :
                                                   :
       Respondents.                                :
                                                   :


                                   MEMORANDUM OPINION

       Petitioner Raymond Curtis Evans is a prisoner who is currently confined at the United

States Penitentiary in Florence, Colorado under sentence imposed by the Superior Court for the

District of Columbia in 2004. Proceeding pro se, Evans paid the filing fee and filed a habeas

petition under 28 U.S.C. § 2254 in the United States District Court for the District of Colorado.

That court transferred the petition here. See Order of Transfer. Evans challenges the validity of

his conviction, alleging three errors by the trial court. See Pet. at 4-5; Order of Transfer at 2.

While Evans pursued a direct appeal to the District of Columbia Court of Appeals which

affirmed his conviction and sentence, see Pet. at 2-3; Order of Transfer at 2, Evans did not pursue

a post-conviction collateral review in the Superior Court for the District of Columbia, and asserts

that he does not have to do so. See Pet. at 3-4; Order of Transfer at 2. For the reasons explained

below, the petition will be dismissed for lack of jurisdiction.

       A prisoner under sentence imposed by the Superior Court who collaterally challenges his

Superior Court conviction and sentence on the basis of errors made during the trial or sentencing
                                                 -2-

must do so under D.C. Code § 23-110. See Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir.

1998) (stating that § 23-110 is the exclusive remedy for such challenges).

       An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion [made under D.C. Code § 23-110] shall
       not be entertained by . . . any Federal or State court if it appears that the applicant
       has failed to make a motion for relief under [§ 23-110] or that the Superior Court
       has denied him relief, unless it also appears that the remedy by motion is
       inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g).1 In short, this court cannot entertain Evans’ habeas petition unless he

demonstrates that a motion under § 23-110 is inadequate or ineffective. As Evans has not sought

relief under § 23-110 and has not demonstrated that a motion under § 23-110 is inadequate or

ineffective to test the legality of his conviction, this court does not have jurisdiction. Therefore,

his habeas petition before this court must be dismissed for lack of jurisdiction. A separate final

order accompanies this memorandum opinion.

       SIGNED this 7th day of December, 2009.


                                                              /s/
                                                   RICHARD W. ROBERTS
                                                   United States District Judge




       1
          Unlike other prisoners convicted in state courts or those convicted in a United States
District Court, “District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum
[under either Section 2254 or Section 2255] unless [it is shown that] the local remedy is
inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay, 794 F.2d 722,
726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see Byrd v. Henderson,
119 F.3d 34, 37 (D.C. Cir. 1997) (“In order to collaterally attack his sentence in an Article III
court a District of Columbia prisoner faces a hurdle that a federal prisoner does not.”).